      Case 2:18-cr-00465-SMB Document 119 Filed 07/15/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                   No. CR-18-465-PHX-SMB
 9
                           Plaintiff,            ORDER CONTINUING STATUS
10                                               CONFERENCE ON ANCILLARY
              v.
11                                               PROCEEDINGS
12   Backpage.com, LLC, et al.,                  Hon. Susan M. Brnovich
                                                 Current Date: July 16, 2021
13                         Defendants.           Current Time: 9:00 AM
14
15          The parties herein by and through their respective counsel of record have applied to
16   this Court for an order continuing the status conference on the ancillary proceedings
17   presently-scheduled for July 16, 2021 and setting a status conference for January 11, 2022,
18   following the related criminal trial, United States v. Michael Lacey, et al. No. CR 2:18-
19   422-PHX-SMB.
20          The Court finds the parties have demonstrated sufficient good cause for a
21   continuance at this time.
22          IT IS HEREBY ORDERED that the current status conference on the ancillary
23   proceeding is continued, and a new status conference in this matter is set for January 11,
24   2022 at 11:00 a.m. (15 mins allowed), courtroom 506.
25          Dated this 15th day of July, 2021.
26
27
28
